ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_01_EN.txt. 80

SEPARATE OPINION OF JUDGE BASDEVANT

{Translation ]

While fully accepting the operative clause of the Opinion, I have,
to my regret, reached the same view by a different path from that
followed by the Court. I in no way intend any criticism of the
latter which, I consider, would be out of place in a separate opin-
ion written by a Judge, but I believe that I should indicate briefly
the means by which I am enabled to subscribe to the Opinion given
by the Court.

In order to give a reply to the question put to the Court, I feel
that it is necessary to consider, in the first place, the operative
clause of the Opinion given in 1950. I there find an assertion of the
competence of the United Nations in respect of supervision, but no
indication of the competent organ or of the way in which its deci-
sions are to be reached. This seems to me to involve reference on
these points to the provisions of the Charter, and particularly to
Articles 10 and 18, and consequently to involve the conclusion
that Rule F, which has been submitted for the Court’s consider-
ation, accords with a correct interpretation of the Opinion of 1950.

From this point I pass to a consideration of the reasons on which
the Opinion of 1950 was based. Among these I find an assertion of
the competence of the General Assembly based on Article 10 of the
Charter. Since what is involved is a competence conferred by the
Charter, it is quite natural that the Assembly should exercise it in
accordance with the provisions of the Charter, in this case, of
Article 18. This is what is prescribed by Rule F. The tentative
conclusion previously anticipated is thus confirmed.

Is there to be found, in the grounds on which the Opinion was
based, any indication of sufficient strength to upset this conclusion ?
It is at this point, and at this point only, that it becomes necessary
to consider the sentence, quoted by the Assembly’s Resolution, from
the reasons given in support of the Opinion of 1950, a sentence
which has doubtless given rise to the hesitation displayed by the
General Assembly, but which, in order to arrive at a correct inter-
pretation of the Opinion of 1950, must be considered with due
regard to the place which it occupies in that Opinion.

In this sentence there are two propositions.

The first is, as is clear from its terms, concerned with the deter-
mination of the framework within which supervision is to be
exercised, with the fixing of limits beyond which supervision should
not extend. This is confirmed by the place in the Opinion in which
this proposition is to be found; it appears after a reference to
annual reports and petitions. With this purpose in mind, it defines
the substance of the obligation to submit to the exercise of super-

17
ADV. OP. 7 VI 55 (SEP. OP. JUDGE BASDEVANT) 8r

vision, which is in consonance with the request for an Opinion
addressed to the Court, whereas the Court was not, in 1950, ques-
tioned as to the way in which decisions of the General Assembly were
to be made. Rule F, which is now submitted for the Court’s consider-
ation, makes reference to reports and petitions : it is in this respect
within the limits stated by the Opinion. The marking out of those
limits is one thing, the fixing of a rule for the making of decisions
with regard to reports and petitions is another. The first proposition
now being considered is in no way inconsistent with the conclusion
as to the compatibility of the Rule so far contemplated.

The second proposition prescribes or recommends that the degree
of supervision to be exercised by the General Assembly should
conform as far as possible to the procedure followed in this respect
by the Council of the League of Nations. This doubtless includes
the provision to be made for an organ corresponding to the Per-
manent Mandates Commission, its method of operation and its
relationship with the General Assembly. But does it apply to the
way in which the General Assembly is to make its decisions—a
qualified majority instead of the unanimity prescribed by the
Covenant for decisions of the Council of the League of Nations ?

Resolution 904 (IX) of the General Assembly would tend to
suggest that it does, since it speaks of voting procedure in
connection with Rule F which, by reference to Article 18 of the
Charter, adopts the two-thirds majority rule for the making of a
decision. But this Resolution cannot furnish any assistance in the
interpretation of a sentence in the Opinion of 1950, with regard to
the interpretation of which this very Resolution seeks elucidation
by the Court. .

The word ‘“‘procedure”’ is often used to include not only the way
in which votes are cast, but also the determination of their weight
in the making of a decision. The word “procedure’’ is then used in
a general and a vague sense. Was it such a sense that the Court
intended to be given to this word when it referred, in connection
with the supervision to be exercised by the General Assembly, to
the procedure followed by the Council of the League of Nations ?

If the Court had so intended, it would have constituted disregard
by it of the more precise terminology adopted by the Charter in
connection with the General Assembly and repeated in connection
with the Security Council, the Economic and Social Council and
the Trusteeship Council. The rules governing the way in which the
General Assembly is to make its decisions (Article 18) are set out
under the heading “Voting’’, and not under the heading ‘‘Proce-
dure” ; under the latter heading, Articles 20 to 22 contain provi-
sions of lesser importance. The limited scope of the word ‘‘proce-
dure”’ is again demonstrated by the fact that, under Article 27 of
the Charter, a majority constituted by seven members is sufficient
to make decisions on procedural matters, whereas the requirement
is greater for the making of decisions on all other matters. It is

18
ADV. OP. 7 VI 55 (SEP. OP. JUDGE BASDEVANT) 82

difficult to suppose that the Opinion was disregarding this termino-
logy and using the word ‘‘procedure” in its general and vague sense.

It is the more difficult in that the classification thus made by
the Charter corresponds to a profound reality. The majority rule
laid down by Article 18 of the Charter and the unanimity rule
prescribed by the Covenant of the League of Nations are something
other than rules of procedure ; they determine an essential charac-
teristic of the organs in question and of their parent international
institutions. The character of these rules appears to me to be beyond
question and, in my view, it provides a decisive element in
reaching the answer to be given to the question which has been put.

Furthermore, when the Opinion, in setting forth the grounds on
which it was based, stated the proposition now under consideration,
it did so in connection with the obligation binding upon-the Union of
South Africa to submit to supervision exercised by the General
Assembly. The Union of South Africa, it was intended to say, is
only bound to submit to this supervision in so far as such super-
vision is effected in accordance with a procedure which conforms
as far as possible to that followed in this respect by the Council of
the League of Nations. But when, at the close of the discussions
in the Assembly, that body proceeds to vote, the Union of South
Africa does not take part in the voting in its capacity as a mandatory
Power, in pursuance of its obligation to submit to supervision by
the General Assembly; it does so as a Member of the United
Nations, and consequently has the rights and duties flowing from
the Charter and not those flowing from the Mandate. The Opinion
of 1950 was concerned with the obligations of the Union of South
Africa by virtue of the Mandate; it was not necessary in that Opinion
to deal with the Union’s participation in the decisions of the General
Assembly, and the Opinion cannot be interpreted on the basis that
that was done.

It may be added that when the Opinion of 1950 stated that, in
exercising its supervision, the General Assembly should conform as
far as possible to the procedure followed by the Council of the
League of Nations, it intended to indicate that the Assembly would,
in this connection, have a certain discretion in determining to what
extent it was possible for it so to conform. This can be easily under-
stood in respect of decisions as to the organ it would call upon for
assistance and as to the. form such assistance should take : such
matters must be left to the discretion of the General Assembly.
The position is entirely different with regard to the way in which
the Assembly must make its decisions ; this is not a matter in which
it has any discretion. It cannot be open to the General Assembly,
depending upon its assessment of what it regards as possible in
this connection, to alter what is laid down by Article 18 of the
Charter in order to adapt that Article more or less to the methods
employed in the League of Nations for the making of decisions of
the Council. It cannot have been supposed, and therefore cannot

19
ADV. OP. 7 VI 55 (SEP. OP. JUDGE BASDEVANT) 83

have been accepted in the Opinion of 1950, that the General Assembly
was invested with’any such power in the case now under consider-
ation.

These considerations lead me to think that the Opinion of 1950
intended no derogation, in respect of decisions to be made by the
General Assembly with regard to reports and petitions concerning
the Territory of South-West Africa, from the application of Arti-
cle 18 of the Charter. The rule submitted by the General Assembly
for consideration by the Court refers to this Article ; it therefore
appears to me to correspond to a correct interpretation of the
Opinion of 1950.

In setting forth the above considerations, I lay no claim to have
presented a complete argument. To do so, I should be prepared to
adopt parts of the reasoning set out in the Opinion. I have sought
only to indicate the general outline of my argument.

(Signed) BASDEVANT.

20
